Case: 17-41044      Document: 00514689463         Page: 1    Date Filed: 10/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 17-41044                            October 19, 2018
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
CARL CHESTER,

                                                 Petitioner-Appellant

v.

CHARLES SAMUELS, Director of Federal Bureau of Prisons; F. LARA,
Warden, USP Beaumont,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:15-CV-231


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Carl Chester, federal prisoner # 37667-048, appeals the summary
judgment dismissal of his 28 U.S.C. § 2241 petition challenging his loss of good-
time credits resulting from a prison disciplinary conviction for possessing
marijuana. See generally Griffin v. Ebbert, 751 F.3d 288, 291 (5th Cir. 2014).
Chester contends that the respondents violated due process by backdating a



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41044     Document: 00514689463    Page: 2   Date Filed: 10/19/2018


                                 No. 17-41044

reprinted service copy of the incident report—issued to replace the original,
lost copy—to reflect the original date of service.        He characterizes the
backdating as falsification, and he further avers that the regenerated report
falsely reflects his admission to the reporting officer that he possessed
marijuana. Chester also contends that he never received the original report.
Finally, he avers that the district court erroneously granted summary
judgment without considering his objections to the magistrate judge’s report
and recommendation.
      We review a summary judgment de novo, using the same standard as
the district court. McFaul v. Valenzuela, 684 F.3d 564, 571 (5th Cir. 2012).
Summary judgment is proper “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a
matter of law.”   FED. R. CIV. P. 56(a).    A prisoner’s verified complaint is
competent summary judgment evidence, and, as the nonmovant, we presume
his verified version of any disputed fact to be true. See Eastman Kodak Co. v.
Image Tech. Servs., Inc., 504 U.S. 451, 456 (1992); King v. Dogan, 31 F.3d 344,
346 (5th Cir. 1994).
      Furthermore, on appeal from the denial of a § 2241 petition, the district
court’s factual findings are reviewed for clear error, and its conclusions of law
are reviewed de novo. Christopher v. Miles, 342 F.3d 378, 381 (5th Cir. 2003).
Relief under § 2241 is “is reserved for transgressions of constitutional rights
and for a narrow range of injuries that . . . would, if condoned, result in a
complete miscarriage of justice.” Kinder v. Purdy, 222 F.3d 209, 213 (5th Cir.
2000) (internal quotation marks and citation omitted).        To that end, due
process entitles a prisoner facing disciplinary action to written notice of the
charges at least 24 hours prior to the disciplinary hearing. Wolff v. McDonnell,
418 U.S. 539, 564 (1977).



                                       2
      Case: 17-41044   Document: 00514689463     Page: 3   Date Filed: 10/19/2018


                                  No. 17-41044

       Chester’s due process claims fail foremost because he presented no
competent summary judgment evidence to rebut the respondents’ evidence
that he timely received a copy of the incident report. See King, 31 F.3d at 346.
Although his initial petition was duly verified, Chester subsequently filed an
amended petition, which he did not verify.        Except in circumstances not
relevant here, “[a]n amended complaint supersedes the original complaint and
renders it of no legal effect[.]” Id. Thus, Chester’s amended petition “is the
only effective complaint, and because it is unverified, it does not constitute
competent summary judgment evidence.” Id. As such, Chester “wholly failed”
to meet his summary judgment burden with respect to his due process claims.
Id.
       In any event, any factual dispute as to the authenticity or service of the
regenerated incident report would be immaterial because Chester presented
no evidence of resulting prejudice. See Hallmark v. Johnson, 118 F.3d 1073,
1080 (5th Cir. 1997). The uncontroverted record evidence shows that Chester
was advised more than once of his right to written notice of the disciplinary
charges; that he neither requested such notice nor indicated at any point that
he was unaware of the charges; and that he has never disputed the factual
basis of the charges. Moreover, Chester presents neither legal authority nor a
compelling argument that, absent evidence of an intent to deceive, of which
there is none, the backdating of the regenerated incident report amounted to
falsification. He further offers no competent evidence that the report was
otherwise falsified.
       Accordingly, we hold that the district court did not abuse its discretion
in granting summary judgment or in denying § 2241 relief. See McFaul,
684 F.3d at 571; Christopher, 342 F.3d at 381.




                                        3
    Case: 17-41044    Document: 00514689463    Page: 4   Date Filed: 10/19/2018


                                No. 17-41044

      Finally, Chester does not suggest how the district court’s failure to
consider his objections to the magistrate judge’s report and recommendation
precluded meaningful review of his § 2241 claims. Therefore, he fails to show,
as he must, that any error by the district court prejudiced him. See McGill v.
Goff, 17 F.3d 729, 731-32 (5th Cir. 1994), overruled on unrelated grounds,
Kansas Reins. Co. v. Congressional Mortgage Corp. of Texas, 20 F.3d 1362,
1373-74 (5th Cir. 1994).
      The judgment is AFFIRMED.




                                      4